Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 Commission file number 000-27481 Rome Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1573070 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 West Dominick Street, Rome, NY 13440-5810 (Address of principal executive offices) (315) 336-7300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act.) Yes o No x Indicate the number of shares outstanding of each class of issuer's classes of common stock as of the last practicable date: Outstanding at Class November 5, 2008 Common Stock, par value $0.01 7,134,566 ROME BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited): CONDENSED CONSOLIDATED BALANCE SHEET 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 4 CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 27 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements ROME BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheet September 30, 2008 and December 31, 2007 (in thousands, except share data) (Unaudited) September 30, December 31, Assets Cash and due from banks $ $ Federal funds sold and other short-term investments Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity (fair value of $1,516 and $1,195 at September 30, 2008 and December 31, 2007, respectively) Federal Home Loan Bank Stock Loans Less: Allowance for loan loss ) ) Net loans Premises and equipment, net Accrued interest receivable Bank-owned life insurance Other assets Total assets $ $ Liabilities & Equity Liabilities Deposits: Non-interest bearing $ $ Savings Money market Time Other interest bearing Total deposits Borrowings Other liabilities Total liabilities Shareholders' equity Common Stock, $0.01 par value; 30,000,000 shares authorized ; 9,893,716 shares issued, and 7,145,066 shares outstanding at September 30, 2008 and 9,891,515 shares issued and 7,788,415 shares outstanding at December 31, 2007 99 99 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock: 2,748,650 shares at September 30, 2008 and 2,103,100 shares at December 31, 2007 ) ) Unallocated shares of employee stock ownership plan (ESOP): 335,733 shares at September 30, 2008 and 370,206 shares at December 31, 2007 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial 3 ROME BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income For the Three and Nine Months Ended September 30, 2008 and 2007 (in thousands, except share data) (unaudited) For the three months ended For the nine months ended September 30, September 30, Interest income: Loans $ Securities 96 72 Other short-term investments 6 13 21 40 Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Non-interest income: Net gain on securities transactions - - - 11 Other Total non-interest income Non-interest expense: Salaries and employee benefits Building, occupancy and equipment Other Total non-interest expense Income before income tax expense Income tax expense Net income $ Basic earnings per share $ Diluted earnings per share $ See accompanying notes to unaudited condensed consolidated financial statements . 4 ROME BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statement of Shareholders ' Equity and Comprehensive Income For the Nine Months Ended September 30, 2008 and 2007 (in thousands, except share and per share data) (unaudited) Accumulated Additional other Unallocated Common Paid-in Retained Treasury comprehensive ESOP stock Capital earnings Stock Income (loss) shares Total Balances at January 1, 2007 $ 97 $ $ $ ) $ ) $ ) $ Comprehensive income: Net income - Other comprehensive loss - - - 12 - 12 Total comprehensive income Purchase of 666,772 treasury shares - - - ) - - ) Amortization of unearned compensation - Dividends paid ($0.24 per share) - - ) - - - ) Exercise of stock options 2 - ESOP shares released for allocation (34,473 shares) - Balances at September 30, 2007 $ 99 $ $ $ ) $ ) $ ) $ Balances at January 1, 2008 $ 99 $ $ $ ) $ ) $ ) $ Comprehensive income: Net income - Other comprehensive income - 31 - 31 Total comprehensive income Purchase of 645,550 treasury shares - - - ) - - ) Effect of changing pension plan measurement date pursuant to FAS No. 158 - - 48 - - - 48 Amortization of unearned compensation and related tax benefit - Dividends paid ($0.255 per share) - - ) - - - ) ESOP shares released for allocation (34,473 shares) - Balances at September 30, 2008 $ 99 $ $ $ ) $ ) $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 5 ROME BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2008 and 2007 (in thousands) (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash Provided by operating activities: Depreciation and amortization Decrease (increase) in accrued interest receivable 51 ) Provision for loan losses - Net accretion on securities 2 (4 ) Net gain on securities sold - ) Proceeds from sales of loans Net gain on loans sold ) ) Originations of loans held for sale ) ) Loss on sale of other real estate 3 - Decrease in other liabilities ) ) Increase in cash surrender value of life insurance ) ) Increase in other assets ) ) Allocation of ESOP shares Amortization of unearned compensation Net cash provided by operating activities Cash flows from investing activities: Net increase in loans ) ) Proceeds from sale of securities available for sale - Proceeds from maturities and principal reductions of securities available for sale Purchases of securities available for sale ) - Purchases of Federal Home Loan Bank stock ) ) Purchases of securities held to maturity ) - Proceeds from maturities and principal reductions of securities held to maturity 18 20 Proceeds from sale of real estate owned 94 - Additions to premises and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: (Decrease) increase in time deposits ) Increase in other deposits Repayments of borrowings ) ) Additional borrowings Purchase of treasury stock ) ) Dividends paid ) ) Exercise of stock options - Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Condensed Consolidated Statements of Cash Flows continued on next page. 6 ROME BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2008 and 2007 (in thousands) (unaudited) Supplemental disclosure of cash flow information: Non-cash investing activities: Transfers from loans to other real estate $ $ - Cash paid during the period for: Interest Income taxes See accompanying notes to unaudited condensed consolidated financial statements. 7 ROME BANCORP, INC. Notes to Unaudited Condensed Consolidated Financial Statements (1) The accompanying unaudited condensed consolidated financial statements include the accounts of Rome Bancorp, Inc. ("Rome Bancorp" or the "Company") and The Rome Savings Bank (the "Bank"), a wholly-owned subsidiary of the Company, as of September 30, 2008 and December 31, 2007 and for the three and nine month periods ended September 30, 2008 and 2007. All inter-company accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, the unaudited condensed consolidated financial statements include all necessary adjustments, consisting of normal recurring accruals, necessary for a fair presentation for the periods presented. The Company believes that the disclosures are adequate to make the information presented not misleading; however, the results of operations and other data presented are not necessarily indicative of results to be expected for the entire fiscal year. The data in the condensed consolidated balance sheet for December 31, 2007 was derived from the Company
